     Case
     Case2:20-mj-05206-DUTY
          1:20-mj-01025-PK Document
                             Document
                                    29-9
                                      10 Filed
                                         Filed11/05/20
                                               10/28/20 Page
                                                        Page11of
                                                              of11PageID
                                                                   Page ID
                                                                         #: #:35
                                                                            110




1      AMY M.KARLIN Bar No. 150016)                                              FILED
       Interim Federal Pub is Defender                                 CLERIC,U.S. DISTRICT COUR7


2                              (Bar No.
       E-Mail:                                      ~                       1 oi2si2o2o
3      Deputy Federal Public Defender                               CF:N1'NAl. DISIIi1Cf Ok'CAIdF'ORNIA
       32I East 2nd Street                                            aY:       KL          nr:rcrry
4      Los Angeles, California 90012-4202
       Telephone: 213)894-2854
5      Facsimile:( 13)894-0081
6      Attorneys for Defendant
7
                                UNITED STATES DISTRICT COURT
8
                            CENTRAL DISTRICT OF CALIFORNIA
9
                                      WESTERN DIVISION
10
11     UNITED STATES OF AMERICA,                        Case No. 2p —Vim.? — OS2b b

12                 Plaintiff,
                                                        ASSERTION OF FIFTH AND SIXTH
13           v.                                         AMENDMENT RIGHTS

14      -~.~~~1 C~ Cow ~`1 I N`~              ,
15                  Defendant.
16
17           I,the above defendant, hereby assert my Fifth and Sixth Amendment rights to
18     remain silent and to have counsel present at any and all of my interactions with the
19     government or others acting on the government's behalf I do not wish to, and will not,
20     waive any of my constitutional rights except in the presence of counsel. I do not want
21     the government or others acting on the government's behalfto question me, or contact
22     me seeking waiver of any rights, unless my counsel is present.
23
24
                                                        Kt~T~ ~,. n~.d 2~.is
25 (Defendant's signature)                         (Attorney's name printed)
26
27     Date: to                 Time: ~'•ZQ        (Attorne      signature)
28
